DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 and species 3 in the reply filed on 8/27/2021 without traverse is acknowledged.  It is noted that the claimed first temperature difference in claim 16 is a temperature difference between the first and the second block caused by the first air gap and that this is not the same as a difference between a maximum and minimum values disclosed in para. 173 and 174 of the PG pub. Therefore claims 19-21 do not describe the elected species and are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-18, 22, 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 16, the recitation of “means for distributing” is indefinite since it is not clear from the disclosure what the structure must include.  See the discussion of 112-f language in the next section below.
	The recitation, “each modular heat exchanger block comprising” is unclear since the claim had already introduced the blocks and it is inappropriate to reintroduce the blocks and it is unclear why the recitation does not read --each of the modular heat exchanger blocks comprising--.
	The recitation, “wherein, in each modular heat exchanger block, the BOG inlet side” is indefinite for reintroducing the modular blocks inappropriately and should of the modular heat exchanger blocks, the BOG inlet side--.
	The recitation, “wherein, during operation, the first air gap is configured to cause a first temperature difference between the second modular heat exchanger block and the first modular heat exchanger block, and the second air gap is configured to cause second temperature difference between the second modular heat exchanger block and the third modular heat exchanger block” is indefinite as it is unclear what structure is being required by the present recitation.  First, the air gaps of the disclosure do not cause any fluid to have any particular temperature.  Rather the fluids that are heat exchanged are provided to the heat exchanger at different temperatures and there are many temperature differences between various locations throughout the disclosed heat exchanger and there is no way to discern how insulation “causes” any differences in temperature between the blocks or fluids.  Further, it is not clear what the present recitation limits in regard to the air gaps.  Lastly, it appears the recitation is a method step having a cause and effect and it is not clear what structural limits the recitation requires.
	The recitation, “wherein the BOG inlet of the BOG inlet header is configured to supply the BOG from the tank into the BOG inlet header, and the BOG inlet header is configured to guide the BOG toward the BOG inlet openings of the plurality of modular heat exchanger blocks” is indefinite for redundantly reciting what a header does.  The previous recitations of the inlets and headers must already perform these functions in order to be inlets and headers and therefore it is unclear what structure the recitation further requires.

The recitation, “for natural gas when operating the heat exchanger with an amount” is indefinite for reintroducing natural gas inappropriately.
The recitation, “with at least part of the CBOG” is indefinite since the claim already recited “at least part of the CBOG” earlier in the claim and the present recitation inappropriately reintroduces the part.
	The recitation, “are significant for natural gas such that” is indefinite as there is no way to determine what is “significant” nor any way to determine the requisite degree of temperature difference that may or may not be considered significant.  Nor is there is there any standard that permits this relative term to have definite meaning. 
	The recitation, “is to substantially reduce” is indefinite as there is no way to determine the requisite degree of reduction that may be considered substantial.  The specification provides no guidance whatsoever either.
The recitation, “improves liquefaction efficiency of the at least part of the” is indefinite for reintroducing liquefaction efficiency when it was already introduced earlier in the claim.
In regard to claim 17, the recitation beginning with “in the absence of the means for distributing” is indefinite as the recitation does not even describe the invention but describes an operation with nitrogen gas and therefore it is unclear how the recitation provides limitation to the structure of the ship claimed.

The recitation, “wherein, in the absence of the means for distributing…with at least part of the CBOG” is entirely redundant to the recitations of claim 16. 
Further the “whereas” recitation (in its entirety from whereas to the end of the claim) is also indefinite for redundantly claiming reduction of the first and second temperature differences.
The recitation, “improves heat exchange efficiency” is indefinite for inappropriately reintroducing heat exchange efficiency that was already previously introduced.
The recitation, “improves liquefaction efficiency” is indefinite for inappropriately reintroducing liquefaction efficiency that was already previously introduced.
In regard to claim 18, inasmuch as the recitation, “place over the BOG inlet openings” is interpreted to mean that no other structure may be between the means for distributing and the BOG inlet openings, the recitation is indefinite as it appears that all that is required of the language is that the means for distributing is fluidly before the openings and physically covering the openings from at least one direction.  Further the recitation should be --placed-- rather than “place”.
In regard to claim 23, the recitation, “a supercritical state of LNG” is indefinite since LNG is a liquid and a supercritical state is above the critical point and there is no liquid in such a state.  Therefore the recitation is not consistent with the meaning of the terms used.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

In regard to claim 16, the recitation, “means for distributing” is indefinite since the disclosure does not clearly delineate what structure meets this recitation.  Rather the disclosure says that the means for distributing is not limited to perforated panels (pg. pub para. 138) and fails to identify what structure the recitation is limited to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16-18, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0226379) in view of Applicant Admitted Prior Art (AAPA, see specification portions describing Fig. 9) and Hirao (US 2003/011216).
In regard to claims 16-18, Lee teaches a ship (vessel - para. 7, 15) comprising: a tank (cargo tank, 11; para. 15, 69) containing liquefied gas (LNG - para. 52) and boil off gas (BOG) (para. 52) of the liquefied gas (LNG); a heat exchanger (21) configured to receive the BOG from the tank (11) and heat the BOG to provide heated BOG (after 21); at least one compressor (13) configured to receive and compress the heated BOG to provide compressed BOG (CBOG) (after compressing); the heat exchanger (21) configured to receive at least part of the CBOG (via L3) and cool the at least part of the CBOG (from L3) to provide cooled BOG (after 21 to 25) by heat-exchanging with the BOG (in 21); a decompressor (22) configured to receive the cooled BOG to cause liquefaction of at least part of the cooled BOG to provide a liquid-gas mixture (sent to 23); a liquid-gas separator (23) configured to receive the liquid-gas mixture and separate liquefied gas therefrom for returning to the tank (11).
Lee does not teach that the heat exchanger comprises: 
a BOG inlet header comprising a BOG inlet; 
a BOG outlet header comprising a BOG outlet; 
a CBOG inlet header comprising a CBOG inlet; 
a CBOG outlet header comprising a CBOG outlet; and 
a heat exchanging body comprising a plurality of modular heat exchanger blocks, each of the modular heat exchanger blocks comprising a BOG inlet side, a BOG outlet side facing away from the BOG inlet side, a CBOG inlet side, a CBOG outlet side facing away from the CBOG inlet side, a first flat side, and a second flat side facing away from the first flat side, 



,wherein the plurality of modular heat exchanger blocks comprises a first modular heat exchanger block, a second modular heat exchanger block, and a third modular heat exchanger block arranged side by side 
such that the second modular heat exchanger block is interposed between the first modular heat exchanger block and the third modular heat exchanger block, 
such that the BOG inlet side of each of the first, second and third modular heat exchanger blocks faces the BOG inlet header, 
such that the CBOG inlet side of each of the first, second and third modular heat exchanger blocks faces the CBOG inlet header, 
such that the second and first modular heat exchanger blocks are thermally in contact with each other while having a first air gap between the first flat side of the second modular heat exchanger block and the second flat side of the first modular heat exchanger block, and 
such that the second and third modular heat exchanger blocks are thermally in contact with each other while having a second air gap between the second flat side of the second modular heat exchanger block and the first flat side of the third modular heat exchanger block, 
wherein, during operation, the second modular heat exchanger block and the first modular heat exchanger block may be operated to have a first temperature difference, 
wherein the BOG inlet of the BOG inlet header is configured to supply the BOG from the tank into the BOG inlet header, and the BOG inlet header is configured to guide the BOG toward the BOG inlet openings of the plurality of modular heat exchanger blocks.
However, AAPA teaches (see fig. 9)
a BOG inlet header (160) comprising a BOG inlet (see opening with 150); 
a BOG outlet header (170) comprising a BOG outlet (see opening with 180); 
a CBOG inlet header (120) comprising a CBOG inlet (see opening with 110); 
a CBOG outlet header (130) comprising a CBOG outlet (see opening with 140); and 
a heat exchanging body (190) comprising a plurality of modular heat exchanger blocks (see three sections), each of the modular heat exchanger blocks comprising a BOG inlet side (side facing 160), a BOG outlet side (side facing 170) facing away from the BOG inlet side (side facing 160), a CBOG inlet side (side facing 120), a CBOG outlet side (side facing 130) facing away from the CBOG inlet side (side facing 120), a first flat side (left or right side in Fig. 9), and a second flat side (right or left side in Fig. 9) facing away from the first flat side (left or right side in Fig. 9), 
wherein, in each of the modular heat exchanger blocks (sections), the BOG inlet side (side facing 160) comprises a BOG inlet opening (opening in sections of 190 facing 160), the BOG outlet side (side facing 170) comprises a BOG outlet opening (opening in sections of 190 facing 170), the CBOG inlet side (side facing 120) comprises a CBOG 


,wherein the plurality of modular heat exchanger blocks (sections of 190) comprises a first modular heat exchanger block (leftmost section), a second modular heat exchanger block (middle section), and a third modular heat exchanger block (rightmost section) arranged side by side (see fig. 9) 
such that the second modular heat exchanger block (middle section) is interposed between the first modular heat exchanger block (leftmost section) and the third modular heat exchanger block (rightmost section), 
such that the BOG inlet side (side facing 160) of each of the first, second and third modular heat exchanger blocks (sections of 190) faces the BOG inlet header (160), such that the CBOG inlet side (side facing 120) of each of the first, second and third modular heat exchanger blocks (sections of 190) faces the CBOG inlet header (120), 
such that the second (rightmost) and first (leftmost) modular heat exchanger blocks (190 sections) are thermally in contact with each other while having a first air gap (para. 132 of PG pub of application - air space) between the first flat side (left side) of the second modular heat exchanger block (middle section of 190) and the second flat side (right side) of the first modular heat exchanger block (left section of 190), and 
such that the second (middle section of 190) and third (rightmost section of 190) modular heat exchanger blocks (190) are thermally in contact with each other while having a second air gap (para. 132, space with air) between the second flat side (right 
wherein, during operation, the second modular heat exchanger block (middle section of 190) and the first modular heat exchanger block (leftmost section of 190) may be operated to have a first temperature difference (para. 133, see that temperature differences are fully possible), and the second modular heat exchanger block (middle section of 190) and the third modular heat exchanger block (rightmost section of 190) may be operated to have a second temperature difference (para. 133, see that temperature differences are fully possible), 
Therefore it would have been obvious to a person of ordinary skill in the art to modify the heat exchanger (21) of Lee to be provided by the heat exchanger of AAPA for the purpose of providing a heat exchanger that is conventional, commercially available, and relatively compact.  See that the modification described would provide the BOG inlet (opening with 150) of the BOG inlet header (160) connected to supply the BOG from the tank (11-Lee) into the BOG inlet header (160), and the BOG inlet header (160) connected to guide the BOG toward the BOG inlet openings of the plurality of modular heat exchanger blocks (190).
Lastly it is noted that Lee, as modified, does not explicitly teach a perforated plate over the BOG inlet openings providing the means for distributing that permits lower values for the first and the second temperature differences during part load operation than during full load operation as claimed.
However, Hirao explicitly teaches it is well known to provide a perforated plate (40) over openings (openings for gas flow A, para. 42) of a plate heat exchanger (para. 
	In regard to claim(s) 22, 23, Lee is fully capable of providing a pressure of 150-300 bara (para. 68) and being in a supercritical state (para. 71; note that natural gas at the pressure cited is above the critical point).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sunder (US 51122174) has plate heat exchangers with headers and plates with holes (fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
September 7, 2021